DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 08/26/2021.
Claims 1, 4-6, 9-10, 13, 16-18, 21-22 and 45 have been amended and all other claims are previously presented.
Claims 1-24 and 45 are submitted for examination.
Claims 1-24 and 45 are pending.
Previous claim objections are withdrawn in view of Applicant’s amendment.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s amendment filed on August 26, 2021 has claims 1, 4-6, 9-10, 13, 16-18, 21-22 and 45 amended, and all other Claims are previously presented. Among the amended claims, claims 1, 13 and 45 are independent ones, and thus, the amendment necessitates a new ground of rejection.
Applicant’s remark, filed on August 26, 2021 at pages 13-14, indicates, “On page 8-9, the Office Action rejects Claims 1, 2, 11-14, 23 and 24 as allegedly being unpatentable over Patnala et al., (U.S. Patent No. 8,855,318, hereinafter referred to as "Patnala") in view of Paddon et al., (U.S. Patent No. 8,726,019, hereinafter referred to as "Paddon"). Applicant respectfully traverses the rejection. Amended independent Claims 1, 13 and 45 recite, in part, receiving: pre-encryption contextual data for each of a plurality of devices, the pre-encryption contextual data indicating at least one attribute of a respective device of the plurality of devices before an encryption of the plurality of portions of the key is performed, the at least one attribute of the respective device including at least an environmental measurement. Patnala and Paddon, whether considered individually or in combination, fail to teach or suggest the cited features of amended independent Claims 1, 13 and 45.”
Specifically, Applicant argues, on page 14-15, “On page 10, the Office Action states Patnala does not teach receiving pre-encryption contextual data for each of a plurality of devices, the pre-encryption contextual data indicating at least one attribute of a respective device of the plurality of devices before an encryption of the plurality of portions of the key is performed. Applicant agrees. Paddon is cited as purportedly teaching these features. Paddon fails to teach the amended features of amended independent Claims 1, 13 and 45. Paddon describes a subscriber unit as one communication entity seeks service from a service provider as another communication entity (Paddon: col. 2, lines 34-42). The subscriber unit generates the shared secret on its own based on a pre-stored master secret and predetermined contextual information contextual data indicates at least one attribute of a respective device of the plurality of devices before an encryption of the plurality of portions of the key is performed, and where the at least one attribute of the respective device includes at least an environmental measurement as Applicant's contextual data includes environmental data, e.g., a temperature/humidity measurement. Paddon's communication session data does not include the claimed environmental measurement. As such, Paddon fails to teach or suggest the cited features of amended independent Claims 1, 13 and 45. Therefore, Patnala and Paddon, whether considered individually or in combination, fail to teach or suggest the cited features of amended independent Claims 1, 13 and 45. For these reasons, Applicant respectfully requests the rejection be withdrawn.” 
Xue et al. (WO 2011/094931; hereinafter as Xue) has been applied to the amendment.  
Specifically, Xue discloses providing and managing contextual data and attributes that is collected from different context data sources.  Furthermore, Xue teaches that the contextual attributes are received and processed from one or more context sensors in an apparatus or device, in parag. [0035].  The context sensors includes physical sensors like global position system (GPS), compass, environmental sensors (such as, temperature, pressure, etc.), body sensors and software services (parag. [0036] of Xue).  Thus, Examiner submits that Xue teaches the amended feature limitation, “…, the at least one attribute of the respective device includes at least an environmental measurement.”, and the combination of Patnala, Paddon and Xue discloses the amended claim 1. 
Applicant’s remarks regarding amended independent claims 13 and 45 has been considered and are addressed based on the same rationale presented for the amended claim 1.
Applicant further recites similar remarks as listed above for dependent claims, 2-12 and 14-24.  Please refer to the aforementioned response, which address how the new combination of prior-art references by Patnala, Paddon and Xue would render the claimed limitations obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-14 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Patnala et al. (US 8,855,318) hereinafter Patnala in view of Paddon et al. (US 8,726,019) hereinafter Paddon and further in view of Xue et al. (WO 2011094931) hereinafter Xue.
As per Claim 1, Patnala teaches an apparatus for cryptographic key management for managing access control (Patnala, Col. 3, lines 56 – 58; “In particular embodiments, one of the switches is configured as a key management center including a key database for maintaining keys for cryptographically processing data”), the apparatus comprising:
processing circuitry, the processing circuitry including a processor and a memory, the memory containing instructions that, when executed by the processor, configure the processor (Patnala, Col. 7, lines 51 – 56; “According to particular example embodiments, a system 700 suitable for implementing particular embodiments of the present invention includes a processor 701, a memory 703, an interface 711, and a bus 715 (e.g., a PCI bus).”) to:
divide a key into a plurality of portions of the key (Patnala, Col 2, lines 26 – 38; “Mechanisms are provided for generating a master key used to secure key objects associated with data blocks in a data center. A cryptographic node creation request is received. It is determined that a master key cannot be obtained from another cryptographic node in the data center. A master key is generated. The master key is included in a key hierarchy used to encrypt a data center key object, the data center key object corresponding to a data block maintained in a storage area network (SAN), where the data center key object includes a unique identifier, an encrypted key, and a wrapper unique identifier. The master key is split into N shares, with M shares required to recreate the master key, wherein M is less than N. The N shares are distributed to different entities.”);
[receive pre-encryption contextual data for each of a plurality of devices, the pre- encryption contextual data indicating at least one attribute of a respective device of the plurality of devices before an encryption of the plurality of portions of the key is performed, the at least one attribute of the respective device including at least an environmental measurement];
encrypt the plurality of portions of the key (Patnala, Col. 3, lines 35 – 39; “Each individual share of the master key is maintained with different individuals and each share may optionally be encrypted using symmetric or asymmetric keys. Master key shares can be stored in external smartcards.”) [based at least on the pre-encryption contextual data of the plurality of devices to make the plurality of the portions of the key dependent at least on contextual data corresponding pre-encryption contextual data]; and
distribute each of the plurality of encrypted portions of the key to a respective device of the plurality of devices for storage and retrieval (Patnala, Col. 3, lines 35 – 39; “Each individual share of the master key is maintained with different individuals and each share may optionally be encrypted using symmetric or asymmetric keys. Master key shares can be stored in external smartcards.”).
However, Patnala does not expressly teach:
receive pre-encryption contextual data for each of a plurality of devices, the pre- encryption contextual data indicating at least one attribute of a respective device of the plurality of devices before an encryption of the plurality of portions of the key is performed, the at least one attribute of the respective device including at least an environmental measurement;
encrypt … based at least on the pre-encryption contextual data of the plurality of devices to make the plurality of the portions of the key dependent at least on contextual data corresponding pre-encryption contextual data.
But, Paddon teaches:
receive pre-encryption contextual data for each of a plurality of devices, the pre- encryption contextual data indicating at least one attribute of a respective device of the plurality of devices before an encryption of the plurality of portions of the key is performed (Paddon, Col. 2, lines 34 – 42; “a subscriber unit as one communication entity seeks service from a service provider as another communication entity. The subscriber unit generates the shared secret on its own based on a pre-stored master secret and predetermined contextual information which can include but is not limited to topological information, time based information, and transactional information. The service provider which does not possesses the master secret obtains the shared secret from yet another entity.” Col. 4, lines 41 – 53; “Contextual information can also be time related. That is, certain time parameters surrounding the circumstances of the communication session can be used for the contextual information. For example, the contextual information can include the start time, end time, duration of a particular communication session, such as the session of the service request 40 sent by the communication device 32 to the service provider 36. Contextual information can also be transactionally specific. Very often, under various communication systems, each communication session is uniquely identified with an identifier, commonly called a nonce or a transactional identifier. Such identifying information can also be used and included as contextual information.”) [the at least one attribute of the respective device including at least an environmental measurement];
encrypt … based at least on the pre-encryption contextual data of the plurality of devices to make the plurality of the portions of the key dependent at least on contextual data corresponding pre-encryption contextual data (Paddon, Col. 4, lines 20 – 28; “Examples of a PRF can be a Hash-based Message Authentication Code (HMAC), a Secure Hash Algorithm 1 (SHA-1), or a combination thereof. Both the HMAC and the SHA-1 can be found in Request for Comments (RFC) published by the Internet Engineering Task Force (IETF). Specifically, the HMAC is set forth in RFC 2104, entitled “HMAC: Keyed Hashing for Message Authentication. February 1997. The SHA-1 algorithm is defined in RFC 3174, entitled “U.S. Secure Hash Algorithm 1 September 2001.”… Col. 4, lines 54 – 65; “As mentioned earlier, to generate a shared secret K, inputs to the PRF can include the master-secret and the contextual information. Mathematically, it can be represented as follows:
K=PRF(master secret,contextual information) (A)
where master secret is for example, the master secret 38 as aforementioned, and contextual information can further be represented as follows:
contextual information=U(server address,server port.start time,end timerandom nonce) (B)”.
… Col. 5, lines 13 – 23; “the communication device 32 sends the contextual information to the home carrier 34, as identified by the communication path 44. With the contextual information and the prestored master secret 38, the home carrier 34 in turn generates a shared secret K in accordance with equations (A) and (B) in the same manner as the communication device 32 generating the shared secret K as described previously. The shared secret K provides supporting basis for subsequent secure communications between the service provider 36 and the communication device 32.”).
Patnala and Paddon are form a similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing cryptographic key management using device contextual data or information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Paddon system into Patnala system, with a motivation to provide communications, and more particularly, to secure and private communications using shared secrets generated from context limited information (Paddon, Col. 1, lines 14 – 17).
The combination of Patnala and Paddon does not expressly teaches:

However, Xue teaches the limitation:
… the at least one attribute of the respective device including at least an environmental measurement (Xue, Parag. [0035]; “The context/informational processing module 207 can receive and process contextual attributes and informational data/links (e.g., from the context sensors 213 in the device, context sensors external to the device (e.g., in a local environment such as a "smart space") to which the device can communicate, or from the service provider 105). The user interface widget 109A can utilize various techniques for context acquisition on mobile devices to collect the real-time values of multiple context attributes from different context data sources, such as physical sensors, software services, etc. The context attributes are a specific type of context data (e.g., location, time, activity, preference, temperature, name, friends, children, pulse, etc.) that the device collects.” … Parag. [0036]; “The context sensors 213 can include physical sensors (e.g., global positions system (GPS) device, compass, environmental sensors (such as, a temperature sensor, pressure sensor, etc.).”).
Patnala, Paddon and Xue are form a similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing cryptographic key management using device contextual data or information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue system into Patnala-Paddon system, with a motivation to provide a method comprising receiving media Xue, Parag. [0003]).

As per Claim 2, the combination of Patnala, Paddon and Xue teaches the apparatus of Claim 1. Patnala further teaches wherein the memory contains further instructions that, when executed by the processor, configure the processor (Patnala, Col. 8, lines 13 – 17; “According to particular example embodiments, the system 700 uses memory 703 to store data and program instructions. The program instructions may control the operation of an operating system and/or one or more applications, for example.”) to:
perform a first cryptographic key operation using the key before dividing the key into the plurality of portions of the key (Patnala, Col. 2, lines 30-36 and Col. 8, lines 53-60; “the master key is included in a key hierarchy used to encrypt a data center key object, the data center key object corresponding to a data block maintained in a storage area network (SAN), … The master key is split into N shares.” Examiner submits the master key is used to perform encryption on a data center key object before splitting to N shares).

As per Claim 11, the combination of Patnala, Paddon and Xue teaches the apparatus of Claim 1. Paddon further teaches: wherein the at least one attribute indicated by the pre- encryption contextual data corresponds to (Paddon, Col. 2, lines 34 – 42; “a subscriber unit as one communication entity seeks service from a service provider as another communication entity. The subscriber unit generates the shared secret on its own based on a pre-stored master secret and predetermined contextual information which can include but is not limited to topological information, time based information, and transactional information. The service provider which does not possesses the master secret obtains the shared secret from yet another entity.”) 
In addition, Xue teaches at least one of a physical measurement and status of device determination performed by a respective device of the plurality of devices (Xue, Parag. [0035]; “The context/informational processing module 207 can receive and process contextual attributes and informational data/links (e.g., from the context sensors 213 in the device, context sensors external to the device (e.g., in a local environment such as a "smart space") to which the device can communicate, or from the service provider 105). The user interface widget 109A can utilize various techniques for context acquisition on mobile devices to collect the real-time values of multiple context attributes from different context data sources, such as physical sensors, software services, etc. The context attributes are a specific type of context data (e.g., location, time, activity, preference, temperature, name, friends, children, pulse, etc.) that the device collects.” … Parag. [0036]; “The context sensors 213 can include physical sensors (e.g., global positions system (GPS) device, compass, environmental sensors (such as, a temperature sensor, pressure sensor, etc.) body sensors capable of measuring a variety of body conditions, camera, microphone, etc.), software services (e.g., weather, calendar, battery status, memory status, etc.) that are either locally provided by the device or remotely provided by a service provider and received by the device, etc.”).

12, the combination of Patnala, Paddon and Xue teaches the apparatus of Claim 1. Paddon further teaches: wherein the at least one attribute indicated by the pre-encryption contextual data corresponds to (Paddon, Col. 2, lines 34 – 42; “a subscriber unit as one communication entity seeks service from a service provider as another communication entity. The subscriber unit generates the shared secret on its own based on a pre-stored master secret and predetermined contextual information which can include but is not limited to topological information, time based information, and transactional information. The service provider which does not possesses the master secret obtains the shared secret from yet another entity.”) 
Xue further teaches at least one potential attribute of a respective device of the plurality of devices that is provided by at least one user (Xue, Parag. [0035]; “The context/informational processing module 207 can receive and process contextual attributes and informational data/links (e.g., from the context sensors 213 in the device, context sensors external to the device (e.g., in a local environment such as a "smart space") to which the device can communicate, or from the service provider 105). The user interface widget 109A can utilize various techniques for context acquisition on mobile devices to collect the real-time values of multiple context attributes from different context data sources, such as physical sensors, software services, etc. The context attributes are a specific type of context data (e.g., location, time, activity, preference, temperature, name, friends, children, pulse, etc.) that the device collects.” … Parag. [0036]; “The context sensors 213 can include physical sensors (e.g., global positions system (GPS) device, compass, environmental sensors (such as, a temperature sensor, pressure sensor, etc.) body sensors capable of measuring a variety of body conditions, camera, microphone, etc.), software services (e.g., weather, calendar, battery status, memory status, etc.) that are either locally provided by the device or remotely provided by a service provider and received by the device, etc.”).

As per Claim 13, it is a method claim that recites similar limitations as claim 1.  Therefore is rejected with the same rationale and motivation as applied to claim 1 above.

As per Claim 14, the rejection of claim 13 is incorporated.  In addition, claim 14 is a method claim that recites similar limitations as claim 2, and it is therefore rejected based on the same rationale and motivation as applied to claim 2.

 
As per Claim 23, the rejection of claim 13 is incorporated.  In addition, claim 23 is a method claim that recites similar limitations as claim 11, and it is therefore rejected based on the same rationale and motivation as applied to claim 11.

As per Claim 24, the rejection of claim 13 is incorporated.  In addition, claim 24 is a method claim that recites similar limitations as claim 12, and it is therefore rejected based on the same rationale and motivation as applied to claim 12.

Claims 3-10 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Patnala et al. (US 8,855,318) hereinafter Patnala in view of Paddon et al. (US 8,726,019) hereinafter Paddon and further in view of Xue et al. (WO 2011094931) hereinafter Xue, as applied to claims 1 and 13 above, and further in view of Denning et al. (US 10,715,316) hereinafter Denning.
As per Claim 3, the combination of Patnala, Paddon and Xue teaches the apparatus of Claim 1. Patnala further teaches wherein each device of the plurality of devices receives the encrypted portion of the key (Patnala, Col. 7, lines 6 – 13; “According to particular embodiments, the master key is split into a number of shares using a threshold secret sharing mechanism 627 and can be later recovered using a subset of the number of shares. For example, the master key may be split into five shares using the threshold secret sharing mechanism. Only two or three shares may be necessary to reconstitute the master key. At 629, shares of the master key are distributed to multiple entities at 629.”) [that was encrypted using pre-encryption contextual data from the respective device].
However, the combination of Patnala, Paddon and Xue does not expressly teaches:
… that was encrypted using pre-encryption contextual data from the respective device.
But, Denning teaches:
… that was encrypted using pre-encryption contextual data from the respective device (Denning, Col. 3, lines 22 – 27; “Data encrypted in such a manner is said to be geo- encrypted. This geo-encryption process comprises a method in which plaintext data is first encrypted using a random data encryption key that is generated at the time of encryption. The data encrypting key is then encrypted (or locked) using a location value and a key encrypting key.”).
Patnala, Paddon, Xue and Denning are form a similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing cryptographic key management using device contextual data or information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Denning system into Patnala-Paddon-Xue system, with a motivation to encrypting digital data in a communication network in such a manner that it can be decrypted only at a specified location and using a secret key (Denning, Col. 1, lines 25–27).

As per Claim 4, the combination of Patnala, Paddon and Xue teaches: the apparatus of Claim 1. Patnala further teaches wherein the memory includes further instructions that configure the processor (Patnala, Col. 7, lines 51 – 56; “According to particular example embodiments, a system 700 suitable for implementing particular embodiments of the present invention includes a processor 701, a memory 703, an interface 711, and a bus 715 (e.g., a PCI bus).”) to:
[receive post-encryption contextual data for at least one of the plurality of devices, the post-encryption contextual data indicating at least one attribute of a respective device of the plurality of devices after the encryption of the plurality of portions of the key is performed];
Patnala, Col. 7, lines 6 – 13; “According to particular embodiments, the master key is split into a number of shares using a threshold secret sharing mechanism 627 and can be later recovered using a subset of the number of shares. For example, the master key may be split into five shares using the threshold secret sharing mechanism. Only two or three shares may be necessary to reconstitute the master key. At 629, shares of the master key are distributed to multiple entities at 629.”);
[generate a reconstructed key based on: the post-encryption contextual data for at least one of the plurality of devices]; and
the received at least one of the plurality of encrypted portions of the key (Patnala, Col. 7, lines 6 – 13; “According to particular embodiments, the master key is split into a number of shares using a threshold secret sharing mechanism 627 and can be later recovered using a subset of the number of shares. For example, the master key may be split into five shares using the threshold secret sharing mechanism. Only two or three shares may be necessary to reconstitute the master key. At 629, shares of the master key are distributed to multiple entities at 629.”)
[the reconstructed key corresponding to the key when at least a portion of the post- encryption contextual data corresponds to the pre-encryption contextual data].
However, Patnala does not expressly teaches: 
receive post-encryption contextual data for at least one of the plurality of devices, the post-encryption contextual data indicating at least one attribute of a respective device 
generate a reconstructed key based on: the post-encryption contextual data for at least one of the plurality of devices; and
the reconstructed key corresponding to the key when at least a portion of the post- encryption contextual data corresponds to the pre-encryption contextual data.
But, Paddon teaches:
receive post-encryption contextual data for at least one of the plurality of devices, the post-encryption contextual data indicating at least one attribute of a respective device of the plurality of devices after the encryption of the plurality of portions of the key is performed (Paddon, Col. 2, lines 34 – 42; “a subscriber unit as one communication entity seeks service from a service provider as another communication entity. The subscriber unit generates the shared secret on its own based on a pre-stored master secret and predetermined contextual information which can include but is not limited to topological information, time based information, and transactional information. The service provider which does not possesses the master secret obtains the shared secret from yet another entity.” … Col. 4, lines 41 – 53; “Contextual information can also be time related. That is, certain time parameters surrounding the circumstances of the communication session can be used for the contextual information. For example, the contextual information can include the start time, end time, duration of a particular communication session, such as the session of the service request 40 sent by the communication device 32 to the service provider 36. Contextual information can also be transactionally specific. Very often, under various communication systems, each communication session is uniquely identified with an identifier, commonly called a nonce or a transactional identifier. Such identifying information can also be used and included as contextual information.”);
generate a reconstructed key based on: the post-encryption contextual data for at least one of the plurality of devices (Paddon, Col. 4, lines 54 – 67; “to generate a shared secret K, inputs to the PRF can include the master-secret and the contextual information. Mathematically, it can be represented as follows:
K=PRF(master_secret, contextual_information) where master secret is for example, the master secret 38 as aforementioned, and contextual information can further be represented as follows:
contextual_information=U(server_address, server_port, start_time, end_time, random_nonce) where U denotes a set of parameters as included in the parenthesis of equation (B).”).
[the reconstructed key corresponding to the key when at least a portion of the post- encryption contextual data corresponds to the pre-encryption contextual data]. 
Patnala and Paddon are form a similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing cryptographic key management using device contextual data or information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Paddon system into Patnala system, with a motivation to provide communications, and more particularly, Paddon, Col. 1, lines 14–17).
However, the combination of Patnala, Paddon and Xue does not expressly teaches: the reconstructed key corresponding to the key when at least a portion of the post- encryption contextual data corresponds to the pre-encryption contextual data. 
But, Denning teaches:
the reconstructed key corresponding to the key when at least a portion of the post- encryption contextual data corresponds to the pre-encryption contextual data (Denning, Col. 12, lines 36 – 38; “This data encrypting key 524 is used to encrypt the plaintext digital information 518 at step 516 to produce geo - encrypted digital information 520.”… Denning, Col. 3, lines 22-34; “Data encrypted in such a manner is said to be geo-encrypted. This geo-encryption process comprises a method in which plaintext data is first encrypted using a random data encryption key that is generated at the time of encryption. The data encrypting key is then encrypted (or locked) using a location value and a key encrypting key. The encrypted data encrypting key is then transmitted to the receiver along with the ciphertext data. The receiver both must be at the correct location and must have a copy of a corresponding key decrypting key in order to derive the location key and decrypt the data encrypting key. After the data encrypting key is decrypted (or unlocked), it is used to decrypt the ciphertext.” … Denning, Col. 13, lines 1-16; “As will be appreciated, the location value 507 generated by the receiver device must match the location value 507 used by the provider device to geo-encrypt the digital information, otherwise the receiver device 400 will be unable to geo-decrypt the encrypted digital information 520. In a second part of the method, the location value 507 is used with a key decrypting key 307b to geo-decrypt the encrypted digital information. The key decrypting key 307b is retrieved from the key table of the receiver device at step 608 in accordance with the key ID 505 received from the provider device. It should be appreciated that the key decrypting key 307b retrieved at step 608 must correspond to the key encrypting key 307a used in geo-encrypting the digital information; otherwise, the geo-decryption will fail.”).
Patnala, Paddon, Xue and Denning are form a similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing cryptographic key management using device contextual data or information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Denning system into Patnala-Paddon-Xue system, with a motivation to encrypting digital data in a communication network in such a manner that it can be decrypted only at a specified location and using a secret key (Denning, Col. 1, lines 25–27).

As per Claim 5, the combination of Patnala, Paddon, Xue and Denning teaches: the apparatus of Claim 4. Patnala further teaches: wherein the reconstructed key corresponds to the key when a threshold number of encrypted portions of the key are received (Patnala, Col. 7, lines 6 – 13; “According to particular embodiments, the master key is split into a number of shares using a threshold secret sharing mechanism 627 and can be later recovered using a subset of the number of shares. For example, the master key may be split into five shares using the threshold secret sharing mechanism. Only two or three shares may be necessary to reconstitute the master key. At 629, shares of the master key are distributed to multiple entities at 629.”).

As per Claim 6, the combination of Patnala, Paddon, Xue and Denning teaches the apparatus of Claim 5. Patnala further teaches: wherein the reconstructed key corresponds to the key when at least a threshold amount of [post-encryption contextual] data corresponds to the [pre-encryption contextual] data (Patnala, Col. 7, lines 6 – 13; “According to particular embodiments, the master key is split into a number of shares using a threshold secret sharing mechanism 627 and can be later recovered using a subset of the number of shares. For example, the master key may be split into five shares using the threshold secret sharing mechanism. Only two or three shares may be necessary to reconstitute the master key. At 629, shares of the master key are distributed to multiple entities at 629.”).
Denning further teaches the reconstructed key corresponds to the key when at least [a threshold amount of] post-encryption contextual data corresponds to the pre-encryption contextual data (Denning, Col. 13, lines 1-16; “As will be appreciated, the location value507 generated by the receiver device must match the location value 507 used by the provider device to geo-encrypt the digital information, otherwise the receiver device 400 will be unable to geo-decrypt the encrypted digital information 520. In a second part of the method, the location value 507 is used with a key decrypting key 307b to geo-decrypt the encrypted digital information. The key decrypting key 307b is retrieved from the key table of the receiver device at step 608 in accordance with the key ID 505 received from the provider device. It should be appreciated that the key decrypting key 307b retrieved at step 608 must correspond to the key encrypting key 307a used in geo-encrypting the digital information; otherwise, the geo-decryption will fail.”).
Patnala, Paddon, Xue and Denning are form a similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing cryptographic key management using device contextual data or information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Denning with the threshold sharing mechanism of Patnala, with a motivation to encrypt digital data in a communication network in such a manner that it can be decrypted using a secret key (Denning, Col. 1, lines 25–27) composed based corresponding specified location as location-based encryption and path-dependent encryption would significantly enhance the security of data (Denning, Col. 2, lines 62-64).

As per Claim 7, the combination of Patnala, Paddon, Xue and Denning teaches: the apparatus of Claim 4. Denning further teaches: wherein the at least one attribute indicated by the post-encryption contextual data corresponds to at least one physical measurement performed by a respective device of the plurality of devices (Denning, Col. 11, lines 48 – 57; “In a preferred embodiment, digital data is geo-encrypted using a set of functions embedded within a provider device 300, 310, 320. This geo - encrypted data is then transmitted to one or more receiver devices 400 where it is decrypted using a set of functions embedded within the receiver device 400. The transmission can be point - to -point, broadcast or multi-cast. The geo-encrypted data has a location identity attribute 140 associated therewith so that subsequent access of the digital information is limited to the geographic area specified by the location identity attribute 140.”).

As per Claim 8, the combination of Patnala, Paddon, Xue and Denning teaches: the apparatus of Claim 4. Denning further teaches: wherein the at least one attribute indicated by the post-encryption contextual data corresponds to at least one status of a respective device of the plurality of devices (Denning, Col. 11, lines 48 – 57; “In a preferred embodiment, digital data is geo - encrypted using a set of functions embedded within a provider device 300, 310, 320. This geo - encrypted data is then transmitted to one or more receiver devices 400 where it is decrypted using a set of functions embedded within the receiver device 400. The transmission can be point-to-point, broadcast or multi-cast. The geo - encrypted data has a location identity attribute 140 associated therewith so that subsequent access of the digital information is limited to the geographic area specified by the location identity attribute 140.”).

As per Claim 9, the combination of Patnala, Paddon, Xue and Denning teaches: the apparatus of Claim 4. Patnala teaches: wherein the memory contains further instructions that, when executed by the processor, configure the processor (Patnala, Col. 7, lines 51–56; “According to particular example embodiments, a system 700 suitable for implementing particular embodiments of the present invention includes a processor 701, a memory 703, an interface 711, and a bus 715 (e.g., a PCI bus).”). 
Denning further teaches to perform a second cryptographic key operation using reconstructed key when the reconstructed key corresponds to the key, the second cryptographic key operation being related to the first cryptographic key operation (Denning, Col. 12, lines 36 – 38; “This data encrypting key 524 is used to encrypt the plaintext digital information 518 at step 516 to produce geo - encrypted digital information 520.”… Col. 3, lines 22-34; “Data encrypted in such a manner is said to be geo-encrypted. This geo-encryption process comprises a method in which plaintext data is first encrypted using a random data encryption key that is generated at the time of encryption. The data encrypting key is then encrypted (or locked) using a location value and a key encrypting key. The encrypted data encrypting key is then transmitted to the receiver along with the ciphertext data. The receiver both must be at the correct location and must have a copy of a corresponding key decrypting key in order to derive the location key and decrypt the data encrypting key. After the data encrypting key is decrypted (or unlocked), it is used to decrypt the ciphertext.” … Col. 13, lines 1-16; “As will be appreciated, the location value 507 generated by the receiver device must match the location value 507 used by the provider device to geo-encrypt the digital information, otherwise the receiver device 400 will be unable to geo-decrypt the encrypted digital information 520. In a second part of the method, the location value 507 is used with a key decrypting key 307b to geo-decrypt the encrypted digital information. The key decrypting key 307b is retrieved from the key table of the receiver device at step 608 in accordance with the key ID 505 received from the provider device. It should be appreciated that the key decrypting key 307b retrieved at step 608 must correspond to the key encrypting key 307a used in geo-encrypting the digital information; otherwise, the geo-decryption will fail.”).

As per Claim 10, the combination of Patnala, Paddon, Xue and Denning teaches: the apparatus of Claim 9. Denning further teaches: wherein the second cryptographic key operation is configured to allow access to at least one resource associated with at least one device of the plurality of devices when the reconstructed key corresponds to the key (Denning, Col. 12, lines 37 – 49; “The data encrypting key 524 is then encrypted at step 522 using the location value 507 and the key encrypting key 307a. The geo-encrypted digital information 520, the encrypted data encrypting key 526 (also referred to below as a cipher key), the shape parameter 509, and the key ID 505 are then communicated to the receiver device 400. Attempts to decrypt the geo - encrypted information 520 by a receiver device 400 will be denied unless the location of the receiver device 400 matches the location specified by the location identity attribute 140 and the receiver device 400 has the correct key decrypting key identified by the key ID 505.” … Col. 3, lines 22-34; “Data encrypted in such a manner is said to be geo-encrypted. This geo-encryption process comprises a method in which plaintext data is first encrypted using a random data encryption key that is generated at the time of encryption. The data encrypting key is then encrypted (or locked) using a location value and a key encrypting key. The encrypted data encrypting key is then transmitted to the receiver along with the ciphertext data. The receiver both must be at the correct location and must have a copy of a corresponding key decrypting key in order to derive the location key and decrypt the data encrypting key. After the data encrypting key is decrypted (or unlocked), it is used to decrypt the ciphertext.”).

As per Claim 15, the rejection of claim 13 is incorporated.  In addition, claim 15 is a method claim that recites similar limitations as claim 3, and it is therefore rejected based on the same rationale and motivation as applied to claim 3.

As per Claim 16, the rejection of claim 13 is incorporated.  In addition, claim 16 is a method claim that recites similar limitations as claim 4, and it is therefore rejected based on the same rationale and motivation as applied to claim 4.

As per Claim 17, the rejection of claim 16 is incorporated.  In addition, claim 17 is a method claim that recites similar limitations as claim 5, and it is therefore rejected based on the same rationale and motivation as applied to claim 5.

As per Claim 18, the rejection of claim 17 is incorporated.  In addition, claim 18 is a method claim that recites similar limitations as claim 6, and it is therefore rejected based on the same rationale and motivation as applied to claim 6.

19, the rejection of claim 16 is incorporated.  In addition, claim 19 is a method claim that recites similar limitations as claim 7, and it is therefore rejected based on the same rationale and motivation as applied to claim 7.

As per Claim 20, the rejection of claim 16 is incorporated.  In addition, claim 20 is a method claim that recites similar limitations as claim 8, and it is therefore rejected based on the same rationale and motivation as applied to claim 8.

As per Claim 21, the rejection of claim 16 is incorporated.  In addition, claim 21 is a method claim that recites similar limitations as claim 9, and it is therefore rejected based on the same rationale and motivation as applied to claim 9.

As per Claim 22, the rejection of claim 21 is incorporated.  In addition, claim 22 is a method claim that recites similar limitations as claim 10, and it is therefore rejected based on the same rationale and motivation as applied to claim 10.


Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Patnala et al. (US 8,855,318) hereinafter Patnala, Paddon et al. (US 8,726,019) hereinafter Paddon, Xue et al. (WO 2011094931) hereinafter Xue, and further in view of Denning et al. (US 10,715,316) hereinafter Denning.

performing a first cryptographic key operation using a key (Patnala, Col. 2, lines 30-36 and Col. 8, lines 53-60; “the master key is included in a key hierarchy used to encrypt a data center key object, the data center key object corresponding to a data block maintained in a storage area network (SAN), … The master key is split into N shares.”);Page 9 of 18Attorney Docket No.: 1557-328PUS (P048898US01) 
U.S. Application No.: 16/081,272dividing the key into a plurality of portions of the key (Patnala, Col 2, lines 26-38; “Mechanisms are provided for generating a master key used to secure key objects associated with data blocks in a data center. A cryptographic node creation request is received. It is determined that a master key cannot be obtained from another cryptographic node in the data center. A master key is generated. The master key is included in a key hierarchy used to encrypt a data center key object, the data center key object corresponding to a data block maintained in a storage area network (SAN), where the data center key object includes a unique identifier, an encrypted key, and a wrapper unique identifier. The master key is split into N shares, with M shares required to recreate the master key, wherein M is less than N. The N shares are distributed to different entities.”); 
[receiving pre-encryption contextual data for each of a plurality of devices, the pre-encryption contextual data indicating at least one attribute of a respective device of the plurality of devices before an encryption of the plurality of portions of the key is performed, the at least one attribute of the respective device including at least an environmental measurement]; 
Patnala, Col. 3, lines 35–39; “Each individual share of the master key is maintained with different individuals and each share may optionally be encrypted using symmetric or asymmetric keys. Master key shares can be stored in external smartcards.”) [based at least on the pre-encryption contextual data of the plurality of devices to make the plurality of the portions of the key dependent at least on contextual data corresponding pre-encryption contextual data];
distributing each of the plurality of encrypted portions of the key to a respective device of the plurality of devices for storage and retrieval (Patnala, Col. 3, lines 35-39; “Each individual share of the master key is maintained with different individuals and each share may optionally be encrypted using symmetric or asymmetric keys. Master key shares can be stored in external smartcards.”); 
receiving at least one of the plurality of encrypted portions of the key (Patnala, Col. 7, lines 6 – 13; “According to particular embodiments, the master key is split into a number of shares using a threshold secret sharing mechanism 627 and can be later recovered using a subset of the number of shares. For example, the master key may be split into five shares using the threshold secret sharing mechanism. Only two or three shares may be necessary to reconstitute the master key. At 629, shares of the master key are distributed to multiple entities at 629.”); 
[receiving post-encryption contextual data for at least one of the plurality of devices, the post-encryption contextual data indicating at least one attribute of a respective device of the plurality of devices after the encryption of the plurality of portions of the key is performed]; 

[performing a second cryptographic key operation using the reconstructed key when the reconstructed key corresponds to the key, the second cryptographic key operation being related to the first cryptographic key operation].
However, Patnala does not expressly teaches:
receiving pre-encryption contextual data for each of a plurality of devices, the pre-encryption contextual data indicating at least one attribute of a respective device of the plurality of devices before an encryption of the plurality of portions of the key is performed, the at least one attribute of the respective device including at least an environmental measurement;
… based at least on the pre-encryption contextual data of the plurality of devices to make the plurality of the portions of the key dependent at least on contextual data corresponding pre-encryption contextual data;
receiving post-encryption contextual data for at least one of the plurality of devices, the post-encryption contextual data indicating at least one attribute of a respective device of the plurality of devices after the encryption of the plurality of portions of the key is performed;
generating a reconstructed key based on the post-encryption contextual data for at least one of the plurality of devices and the received at least one of the plurality of encrypted portions of the key; and 

But, Paddon teaches:
receiving pre-encryption contextual data for each of a plurality of devices, the pre-encryption contextual data indicating at least one attribute of a respective device of the plurality of devices before an encryption of the plurality of portions of the key is performed (Paddon, Col. 2, lines 34–42; “a subscriber unit as one communication entity seeks service from a service provider as another communication entity. The subscriber unit generates the shared secret on its own based on a pre-stored master secret and predetermined contextual information which can include but is not limited to topological information, time based information, and transactional information. The service provider which does not possesses the master secret obtains the shared secret from yet another entity.” … Col. 4, lines 41–53; “Contextual information can also be time related. That is, certain time parameters surrounding the circumstances of the communication session can be used for the contextual information. For example, the contextual information can include the start time, end time, duration of a particular communication session, such as the session of the service request 40 sent by the communication device 32 to the service provider 36. Contextual information can also be transactionally specific. Very often, under various communication systems, each communication session is uniquely identified with an identifier, commonly called a nonce or a transactional identifier. Such identifying information can also be used and included as contextual information.”), [the at least one attribute of the respective device including at least an environmental measurement];
… based at least on the pre-encryption contextual data of the plurality of devices to make the plurality of the portions of the key dependent at least on contextual data corresponding pre-encryption contextual data (Paddon, Col. 4, lines 20 – 28; “Examples of a PRF can be a Hash-based Message Authentication Code (HMAC), a Secure Hash Algorithm 1 (SHA-1), or a combination thereof. Both the HMAC and the SHA-1 can be found in Request for Comments (RFC) published by the Internet Engineering Task Force (IETF). Specifically, the HMAC is set forth in RFC 2104, entitled “HMAC: Keyed Hashing for Message Authentication. February 1997. The SHA-1 algorithm is defined in RFC 3174, entitled “U.S. Secure Hash Algorithm 1 September 2001.”… Col. 4, lines 54 – 65; “As mentioned earlier, to generate a shared secret K, inputs to the PRF can include the master-secret and the contextual information. Mathematically, it can be represented as follows:
K=PRF(master secret,contextual information) (A)
where master secret is for example, the master secret 38 as aforementioned, and contextual information can further be represented as follows:
contextual information=U(server address,server port.start time,end timerandom nonce) (B)”.
… Col. 5, lines 13 – 23; “the communication device 32 sends the contextual information to the home carrier 34, as identified by the communication path 44. With the contextual information and the prestored master secret 38, the home carrier 34 in turn generates a shared secret K in accordance with equations (A) and (B) in the same manner as the communication device 32 generating the shared secret K as described previously. The shared secret K provides supporting basis for subsequent secure communications between the service provider 36 and the communication device 32.”);
Patnala and Paddon are form a similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing cryptographic key management using device contextual data or information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Paddon system into Patnala system, with a motivation to provide communications, and more particularly, to secure and private communications using shared secrets generated from context limited information (Paddon, Col. 1, lines 14–17).
The combination of Patnala and Paddon does not expressly teaches:
… the at least one attribute of the respective device including at least an environmental measurement;
receiving post-encryption contextual data for at least one of the plurality of devices, the post-encryption contextual data indicating at least one attribute of a respective device of the plurality of devices after the encryption of the plurality of portions of the key is performed;
generating a reconstructed key based on the post-encryption contextual data for at least one of the plurality of devices and the received at least one of the plurality of encrypted portions of the key; and 

But, Xue teaches:
the at least one attribute of the respective device including at least an environmental measurement (Xue, Parag. [0035]; “The context/informational processing module 207 can receive and process contextual attributes and informational data/links (e.g., from the context sensors 213 in the device, context sensors external to the device (e.g., in a local environment such as a "smart space") to which the device can communicate, or from the service provider 105). The user interface widget 109A can utilize various techniques for context acquisition on mobile devices to collect the real-time values of multiple context attributes from different context data sources, such as physical sensors, software services, etc. The context attributes are a specific type of context data (e.g., location, time, activity, preference, temperature, name, friends, children, pulse, etc.) that the device collects.” … Parag. [0036]; “The context sensors 213 can include physical sensors (e.g., global positions system (GPS) device, compass, environmental sensors (such as, a temperature sensor, pressure sensor, etc.).”).
Patnala, Paddon and Xue are form a similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing cryptographic key management using device contextual data or information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue system into Patnala-Paddon system, with a motivation to provide a method comprising receiving media data on an apparatus, and receiving one or more context attributes related to the apparatus or accessed by the apparatus (Xue, Parag. [0003]).
However, the combination of Patnala, Paddon and Xue does not expressly teaches:
receiving post-encryption contextual data for at least one of the plurality of devices, the post-encryption contextual data indicating at least one attribute of a respective device of the plurality of devices after the encryption of the plurality of portions of the key is performed;
generating a reconstructed key based on the post-encryption contextual data for at least one of the plurality of devices and the received at least one of the plurality of encrypted portions of the key; and 
performing a second cryptographic key operation using the reconstructed key when the reconstructed key corresponds to the key, the second cryptographic key operation being related to the first cryptographic key operation.
But, Denning teaches:
receiving post-encryption contextual data for at least one of the plurality of devices, the post-encryption contextual data indicating at least one attribute of a respective device of the plurality of devices after the encryption of the plurality of portions of the key is performed (Denning, Col. 11, lines 48–57; “In a preferred embodiment, digital data is geo-encrypted using a set of functions embedded within a provider device 300, 310, 320. This geo-encrypted data is then transmitted to one or more receiver devices 400 where it is decrypted using a set of functions embedded within the receiver device 400. The transmission can be point-to-point, broadcast or multi-cast. The geo-encrypted data has a location identity attribute 140 associated therewith so that subsequent access of the digital information is limited to the geographic area specified by the location identity attribute 140.”);
generating a reconstructed key based on the post-encryption contextual data for at least one of the plurality of devices and the received at least one of the plurality of encrypted portions of the key (Denning, Col. 13, lines 1-16; “As will be appreciated, the location value 507 generated by the receiver device must match the location value 507 used by the provider device to geo-encrypt the digital information, otherwise the receiver device 400 will be unable to geo-decrypt the encrypted digital information 520. In a second part of the method, the location value 507 is used with a key decrypting key 307b to geo-decrypt the encrypted digital information. The key decrypting key 307b is retrieved from the key table of the receiver device at step 608 in accordance with the key ID 505 received from the provider device. It should be appreciated that the key decrypting key 307b retrieved at step 608 must correspond to the key encrypting key 307a used in geo-encrypting the digital information; otherwise, the geo-decryption will fail.”); and 
performing a second cryptographic key operation using the reconstructed key when the reconstructed key corresponds to the key, the second cryptographic key operation being related to the first cryptographic key operation (Denning, Col. 12, lines 36 – 38; “This data encrypting key 524 is used to encrypt the plaintext digital information 518 at step 516 to produce geo - encrypted digital information 520.”… Col. 3, lines 22-34; “Data encrypted in such a manner is said to be geo-encrypted. This geo-encryption process comprises a method in which plaintext data is first encrypted using a random data encryption key that is generated at the time of encryption. The data encrypting key is then encrypted (or locked) using a location value and a key encrypting key. The encrypted data encrypting key is then transmitted to the receiver along with the ciphertext data. The receiver both must be at the correct location and must have a copy of a corresponding key decrypting key in order to derive the location key and decrypt the data encrypting key. After the data encrypting key is decrypted (or unlocked), it is used to decrypt the ciphertext.”).
Patnala, Paddon, Xue and Denning are form a similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing cryptographic key management using device contextual data or information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Denning system into Patnala-Paddon-Xue system, with a motivation to encrypting digital data in a communication network in such a manner that it can be decrypted only at a specified location and using a secret key (Denning, Col. 1, lines 25–27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gruber et al.; US 9,858,925: relates to a virtual assistant uses context information to supplement natural language or gestural input from a user. 
Hadatsuki et al.; US 2013/0249690: relates to a method may include receiving first contextual data of the communication device. The first contextual data may indicate conditions of a first predetermined setting at the communication device and a setting adjustment associated with the conditions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.C./Examiner, Art Unit 2498

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498